USCA11 Case: 22-11029    Document: 25-1     Date Filed: 12/05/2022   Page: 1 of 2




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-11029
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       GAVIN BRANNON,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                       for the Middle District of Florida
                  D.C. Docket No. 8:20-cr-00390-CEH-SPF-1
                           ____________________
USCA11 Case: 22-11029     Document: 25-1      Date Filed: 12/05/2022    Page: 2 of 2




       2                      Opinion of the Court                22-11029


       Before JORDAN, BRANCH, and LUCK, Circuit Judges.
       PER CURIAM:
              Shehnoor Grewal, appointed counsel for Gavin Brannon in
       this direct criminal appeal, has moved to withdraw from further
       representation of the appellant and filed a brief pursuant to Anders
       v. California, 386 U.S. 738 (1967). Our independent review of the
       entire record reveals that counsel’s assessment of the relative merit
       of the appeal is correct. Because independent examination of the
       entire record reveals no arguable issues of merit, counsel’s motion
       to withdraw is GRANTED, and Brannon’s conviction and sentence
       are AFFIRMED.